117 F.3d 1425
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.HILLSBORO PROPERTIES;  Paul Goldstone Enterpries, Inc.;Rancho Grande Mobilehome Park, Plaintiffs-Appellees,v.CITY OF ROHNERT PARK;  City of Rohnert Park Rent AppealsBoard, Defendants-Appellants.
No. 96-15864.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted June 10, 1997.Decided July 7, 1997.

Before BOOCHEVER, D.W. NELSON, and TROTT, Circuit Judges.


1
MEMORANDUM*


2
The record indicates that the City of Rohnert Park has amended Ordinance 494 to enable mobile home landlords to recover the cost of capital improvements through rent increases in some cases.  Plaintiffs-Appellees have waived their claim for damages.  Accordingly, this case is remanded to the district court to decide whether or not it is moot.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3